UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2830



JAMES DAVID BROWN,

                                              Plaintiff - Appellant,

          versus


WILLIAM L. DAISY; ED PARKER; STEVE CRIHFIELD;
DAVID CLARK; DAVID TAMER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, Sr., Dis-
trict Judge. (CA-98-285-1)


Submitted:   February 26, 1999            Decided:   March 16, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James David Brown, Appellant Pro Se. Thomas Giles Meacham, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; Stephen McDaniel Russell, BELL, DAVIS & PITT, P.A.,
Winston-Salem, North Carolina; Steve Crihfield, DOUGLAS, RAVENEL,
HARDY, CRIHFIELD & MOSLEY, Greensboro, North Carolina; John Francis
Bloss, Sr., CLARK & WHARTON, Greensboro, North Carolina; David
Ferris Tamer, Winston-Salem, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James David Brown appeals the district court’s order dis-

missing Brown’s fraud action for failure to state a claim.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Brown v. Daisy, No. CA-98-285-1 (M.D.N.C. Oct. 29,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




                                 2